[LETTERHEAD OF RAYMOND JAMES ASSOCIATES, INC.] May 11, 2016 Via Facsimile and Edgar Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Best Hometown Bancorp, Inc. Registration Statement on Form S-1 (Registration No. 333-210109) Request for Acceleration of Effectiveness Ladies and Gentlemen: In accordance with Rule 461 of Regulation C promulgated under the Securities Act of 1933, we hereby join Best Hometown Bancorp, Inc. in requesting that the effective date of the above-referenced Registration Statement, as amended, be accelerated so that it will become effective at 10:00 a.m. Eastern time on May 13, 2016, or as soon thereafter as may be practicable. Very Truly Yours, Raymond James & Associates, Inc. /s/ Allan D. Jean Allan D. Jean Director
